                             Case 3:18-cv-02621-WHO Document 193 Filed 08/16/19 Page 1 of 8



                        1   CLEMENT ROBERTS (State Bar No. 209203)
                            croberts@orrick.com
                        2   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            405 Howard Street
                        3   San Francisco, CA 94105
                            Telephone:    (415) 773-5700
                        4   Facsimile:    (415) 773-5759

                        5   VICKIE FEEMAN (State Bar No. 177487)
                            vfeeman@orrick.com
                        6   FRANCES CHEEVER (State Bar No. 287585)
                            fcheever@orrick.com
                        7   EVAN BREWER (State Bar No. 304411)
                            ebrewer@orrick.com
                        8   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        9   Menlo Park, CA 94025-1015
                            Telephone:   (650) 614 7400
                       10   Facsimile:   (650) 614 7401

                       11   ALYSSA CARIDIS (State Bar No. 260103)
                            acaridis@orrick.com
                       12   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            777 South Figueroa Street, Suite 3200
                       13   Los Angeles, CA 90017
                            Telephone:    (213) 629-2020
                       14   Facsimile:    (213) 612-2499

                       15   Attorneys for Defendants
                            CHECK POINT SOFTWARE TECHNOLOGIES, INC. and
                       16   CHECK POINT SOFTWARE TECHNOLOGIES, LTD.

                       17                                UNITED STATES DISTRICT COURT

                       18                           NORTHERN DISTRICT OF CALIFORNIA

                       19                                   SAN FRANCISCO DIVISION

                       20   FINJAN, INC. a Delaware Corporation,         Case No. 3:18-cv-02621-WHO (JCS)

                       21                   Plaintiff,                   NOTICE OF MOTION AND MOTION
                                                                         FOR LEAVE TO FILE MOTION FOR
                       22         v.                                     PARTIAL RECONSIDERATION OF
                                                                         ECF NO. 128 IN LIGHT OF ECF NO.
                       23   CHECK POINT SOFTWARE                         192
                            TECHNOLOGIES INC., a Delaware
                       24   Corporation, CHECK POINT SOFTWARE            Dept.:   Courtroom G, 15th Floor
                            TECHNOLOGIES LTD., an Israeli Limited        Judge:   Hon. Joseph C. Spero
                       25   Company,

                       26                   Defendants.

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
     SILICON VALLEY
                             Case 3:18-cv-02621-WHO Document 193 Filed 08/16/19 Page 2 of 8



                        1              NOTICE OF MOTION FOR LEAVE TO FILE MOTION FOR PARTIAL

                        2                                        RECONSIDERATION

                        3          TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:

                        4          PLEASE TAKE NOTE that pursuant to Northern District of California Civil Local Rule

                        5   7-9(b)(2), Defendants Check Point Software Technologies, Inc., and Check Point Software

                        6   Technologies Ltd. (“Check Point”) hereby move this Court for an order granting them leave to

                        7   file a motion for reconsideration of the Court’s Order Granting Finjan’s Motion to Compel (ECF

                        8   No. 128). As required by Civil Local Rule 7-9, Check Point respectfully contends, as discussed

                        9   more fully below, that the disposition of the Order should be changed in light of “[t]he emergence
                       10   of new material facts or a change of law occurring after the time of such order.” Civ. L.R. 7-

                       11   9(b)(2).

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW
     SILICON VALLEY

                                                                            -1-
                                 Case 3:18-cv-02621-WHO Document 193 Filed 08/16/19 Page 3 of 8



                        1                        MEMORANDUM OF POINTS AND AUTHORITIES

                        2   I.       INTRODUCTION

                        3            Defendants Check Point Software Technologies, Inc., and Check Point Software

                        4   Technologies Ltd. (“Check Point”) hereby move for leave to file a motion for partial

                        5   reconsideration of Magistrate Judge Spero’s Order Granting Finjan’s Motion to Compel. ECF No.

                        6   128 (“Order”). The Order required Check Point to produce certain documents relating to the

                        7   “accused products” in this case. Order at 1. On Monday, August 15, Judge Orrick granted Check

                        8   Point’s motion to strike Finjan’s amended infringement contentions, striking with prejudice many

                        9   products that Finjan previously accused and which were the subject of the Court’s Order. See

                       10   ECF No. 192 (“MTS Order”). Because Judge Orrick determined that Finjan had not adequately

                       11   accused those products of infringement and denied Finjan the ability to amend its contentions to

                       12   further accuse those products, documents relating to them are not responsive to the requests for

                       13   production at issue. Moreover, the rationale provided by Finjan for why such documents are

                       14   relevant no longer applies, much as the Court’s rationale supporting the Order is no longer

                       15   applicable. Accordingly, Check Point respectfully seeks leave to file a motion for partial

                       16   reconsideration to eliminate from the scope of the Order the products that have been struck with

                       17   prejudice.

                       18   II.      BACKGROUND

                       19            On September 7, 2018, Finjan served its first set of requests for production. Relevant to

                       20   the present motion, that set included several requests seeking financial information for the

                       21   accused products (Request Nos. 20-27, 55, 57-58) as well as usage statistics for the accused

                       22   products (Request Nos. 56, 60-63). Check Point objected to these requests because, inter alia, it

                       23   had not yet received adequate infringement contentions and therefore the scope of relevant

                       24   products was unclear. See, e.g., ECF No. 127 at 17-18.

                       25            Finjan served its first set of infringement contentions on November 2, 2018. Those

                       26   contentions failed to meet the requirements set by the Court and the Patent Local Rules, and the

                       27   Court struck them in part on February 27, 2019, but granted Finjan leave to amend. ECF No. 84.

                       28
ORRICK, HERRINGTON &                                                                                      MOT. FOR LEAVE TO FILE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         -2-                        MOT. FOR RECONSIDERATION
     SILICON VALLEY                                                                                                 5:18-CV-02621
                             Case 3:18-cv-02621-WHO Document 193 Filed 08/16/19 Page 4 of 8



                        1          Finjan served its amended infringement contentions on April 4, 2019. After concluding

                        2   that the amended contentions similarly violated this Court’s orders and local rules, Check Point

                        3   filed a new motion to strike on May 15, 2019. ECF No. 125.

                        4          While Check Point was evaluating the amended contentions and drafting its motion to

                        5   strike, Finjan filed a joint letter brief concerning, among other things, its requests for financial

                        6   information. ECF No. 119. In that brief, Finjan explained it was “seeking financial information

                        7   for the accused products . . . and information showing how effectively those products use the

                        8   infringing technology.” Id. at 1 (emphases added). It went on to explain that the requests for

                        9   production at issue “seek information including the costs to make the accused products, gross and
                       10   net profits for the products, and their revenues, pricing structures, and valuations.” Id. (emphases

                       11   added). Finjan explained that such information was relevant to its claims for damages and to

                       12   rebutting Check Point’s claims of obviousness. Id. In addition, Finjan described that requests 56

                       13   and 60-63 “seek information regarding the number of users or licenses of the accused products,

                       14   the number of malware scans those products perform, and the number of malware they detect.”

                       15   Id. (emphases added). According to Finjan, such requests are directed to the use of the “infringing

                       16   technology.” Id. (citing Georgia Pacific factor 13). In other words, Finjan itself defined these

                       17   Requests as limited to the products Finjan accuses of infringement in this case.

                       18          On May 22, 2019, the Court granted Finjan’s Motion to Compel, requiring Check Point to

                       19   “produce documents responsive to plaintiff’s Requests.” Id. For purposes of the Order, the Court
                       20   defined accused products as those “contained in the list attached as Exhibit B to the Joint

                       21   Letter”—that is, the products that Finjan contended at the time were accused. Id.

                       22          Through a series of follow-on motions and agreements, the deadline to comply with the

                       23   Order was extended to September 1, 2019. See ECF Nos. 154, 162, 175, and 184.

                       24          On August 12, 2019, Judge Orrick granted Check Point’s motion to strike Finjan’s

                       25   amended infringement contentions, striking most of the contentions. Notably for this motion, the

                       26   Court struck two categories of “accused products” from Finjan’s contentions with prejudice:

                       27                 “Finjan has already been directed to provide pinpoint source code citations for

                       28
ORRICK, HERRINGTON &                                                                                        MOT. FOR LEAVE TO FILE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                          -3-                         MOT. FOR RECONSIDERATION
     SILICON VALLEY                                                                                                   5:18-CV-02621
                             Case 3:18-cv-02621-WHO Document 193 Filed 08/16/19 Page 5 of 8



                        1                   each limitation. To the extent that any or all of the 30 of the accused

                        2                   instrumentalities lack pinpoint citations, they are struck with prejudice.” MTS

                        3                   Order at 11.

                        4                  “Further, although I let Finjan add new products to its initial infringement

                        5                   contentions despite failing to seek leave or show good cause, I am not inclined to

                        6                   do so again. Any products not charted in the initial infringement contentions are

                        7                   struck without leave to amend.” Id. at 14.

                        8          Upon receiving the MTS Order, Check Point conferred with Finjan, seeking an agreement

                        9   that Check Point need not produce documents related to products that are no longer accused.
                       10   Declaration of Evan Brewer (“Brewer Decl.”), Ex. A. Finjan refused, contending only that such

                       11   documents are relevant to the Georgia Pacific factor related to convoyed sales (factor 6). Id.

                       12          Following the Court’s MTS Order, fewer than half of the products (15 of 36) Finjan

                       13   initially accused remain at issue in this case. See Brewer Decl., Ex. B. The struck products all

                       14   lacked source code citations in violation of Judge Orrick’s repeated orders. See ECF No. 192.

                       15          Check Point now moves for reconsideration in light of the MTS Order.

                       16   III.   LOCAL RULE 7-9 MOTION FOR PARTIAL RECONSIDERATION
                       17          A.       Legal Standard
                       18          Under Northern District Civil Local Rule 7-9, a party may seek leave to file a motion for

                       19   reconsideration any time before judgment. Civ. L.R. 7-9(a). A motion for reconsideration may be
                       20   made on one of three grounds: (1) a material difference in fact or law exists from that which was

                       21   presented to the Court, which, in the exercise of reasonable diligence, the party applying for

                       22   reconsideration did not know at the time of the order; (2) the emergence of new material facts or a

                       23   change of law; or (3) a manifest failure by the Court to consider material facts or dispositive legal

                       24   arguments presented before entry of judgment. Civ. L.R. 7-9(b)(1)-(3); see also School Dist. No.

                       25   1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (“Reconsideration

                       26   is appropriate if the district court (1) is presented with newly discovered evidence, (2) committed

                       27   clear error or the initial decision was manifestly unjust, or (3) if there is an intervening change in

                       28
ORRICK, HERRINGTON &                                                                                       MOT. FOR LEAVE TO FILE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         -4-                         MOT. FOR RECONSIDERATION
     SILICON VALLEY                                                                                                  5:18-CV-02621
                             Case 3:18-cv-02621-WHO Document 193 Filed 08/16/19 Page 6 of 8



                        1   controlling law.”). The moving party may not reargue any written or oral argument previously

                        2   asserted to the Court. Civ. L.R. 7-9(c).

                        3          B.      Argument
                        4          Check Point seeks leave to move for reconsideration of the scope of the Court’s Order

                        5   based on new law and facts regarding the scope of accused products in this case. Judge Orrick’s

                        6   MTS Order redefined the scope of products accused in this case as a matter of law. Whether the

                        7   MTS Order is considered a material change in the law of the case, or a new material fact, the

                        8   scope of accused products is drastically different than it was at the time this Court considered

                        9   Finjan’s motion to compel. Documents relating to products that are no longer accused should be
                       10   removed from the scope of the Order for several reasons.

                       11          First, documents related to non-accused products are not responsive to the requests that

                       12   are the subject of the Order. The document requests specifically call for information related to

                       13   “Accused Instrumentalities.” See ECF No. 127. While the Order used Exhibit B to the Joint Letter

                       14   (ECF No. 119-2) to define “Accused Instrumentalities,” the Court has now struck many of

                       15   them—with prejudice. Those products are now not accused, cannot be accused in the future, and

                       16   should not be considered “Accused Instrumentalities” within the scope of the requests.

                       17   Accordingly, documents relating to those products are not responsive and Check Point should not

                       18   be compelled to produce them.

                       19          Second, the rationale provided by Finjan in its motion to compel as to why these
                       20   documents are relevant is no longer applicable. Finjan admitted that it was requesting information

                       21   exclusively about the “accused products.” ECF No. 119 at 1. It argued that the financial

                       22   information was relevant to a reasonable royalty and to secondary considerations of non-

                       23   obviousness and that the “usage” documents were relevant to “to show the extent to which the

                       24   accused products use the patented technology.” Id. These arguments necessarily fail for products

                       25   that are not accused of infringement. It goes without saying that financial information concerning

                       26   Check Point products not accused of infringement has no bearing on the obviousness of the

                       27   asserted patents. Similarly, because the non-accused products do not use the patented technology,

                       28
ORRICK, HERRINGTON &                                                                                     MOT. FOR LEAVE TO FILE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                        -5-                        MOT. FOR RECONSIDERATION
     SILICON VALLEY                                                                                                5:18-CV-02621
                                Case 3:18-cv-02621-WHO Document 193 Filed 08/16/19 Page 7 of 8



                        1   usage statistics are irrelevant. Moreover, Finjan never contended that (let alone explained how)

                        2   information about non-accused products was either (1) responsive to requests specifically calling

                        3   for information about “Accused Instrumentalities” or (2) relevant to the case at hand. See

                        4   generally, id.

                        5           Third, the Court’s Order only contemplated production of documents for accused

                        6   products. Order at 1. Since the Court issued its Order, the law of the case has changed, and the

                        7   scope of “accused products” has changed; the Order should be updated accordingly.1

                        8           Knowing that it cannot possibly justify calling products that are no longer part of this case

                        9   “accused,” Finjan now ignores the plain language of its own requests and motion and argues that
                       10   this information is somehow relevant under a theory of convoyed sales. Brewer Decl., Ex. A.

                       11   Simply because a document might be relevant to a case does not mean that it is responsive to a

                       12   pending request or order. Indeed, a document request seeking information about accused

                       13   products, by definition, is not seeking information about convoyed sales of non-patented

                       14   products. See American Seating Co. v. USSC Group, Inc., 514 F.3d 1262, 1268 (Fed. Cir. 2008)

                       15   (“A ‘convoyed sale’ refers to the relationship between the sale of a patented product and a

                       16   functionally associated non-patented product.”). Whether or not information about non-accused

                       17   products would be relevant to a theory of convoyed sales was not a subject of discovery or

                       18   Finjan’s motion and thus has not been addressed by the parties or considered by this Court.

                       19   Indeed, Finjan has not articulated any theory of damages that would tend to show that the non-
                       20   accused products would even qualify as convoyed sales. See Thought, Inc. v. Oracle Corp., No.

                       21   12-CV-05601-WHO, 2015 WL 2357685, at *3-5 (N.D. Cal. May 15, 2015) (upholding decision

                       22   to deny discovery into convoyed sales where plaintiff was unable to articulate a theory of

                       23   damages relating to the non-accused products).

                       24           C.       Conclusion
                       25           For these reasons, Check Point respectfully requests that the Court reconsider its Order by

                       26   relieving Check Point of its obligation to produce financial and usage information for products

                       27   1
                              Indeed, in the MTS Order, Judge Orrick recognized that one of the purposes of requiring proper
                            infringement contentions is to “streamline[]” discovery. MTS Order at 2.
                       28
ORRICK, HERRINGTON &                                                                                      MOT. FOR LEAVE TO FILE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         -6-                        MOT. FOR RECONSIDERATION
     SILICON VALLEY                                                                                                 5:18-CV-02621
                             Case 3:18-cv-02621-WHO Document 193 Filed 08/16/19 Page 8 of 8



                        1   which have been struck with prejudice from the case.

                        2

                        3   Dated: August 16, 2019                        Respectfully submitted,
                        4                                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
                        5

                        6                                                 By:       /s/ Clement S. Roberts
                                                                                          CLEMENT S. ROBERTS
                        7                                                                 Attorneys for Defendants
                                                                                        CHECK POINT SOFTWARE
                        8                                                           TECHNOLOGIES INC. and CHECK
                                                                                   POINT SOFTWARE TECHNOLOGIES
                        9                                                                           LTD.
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                                  MOT. FOR LEAVE TO FILE
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                     -7-                        MOT. FOR RECONSIDERATION
     SILICON VALLEY                                                                                             5:18-CV-02621
